UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6218


CLAYTON T. JONES,

                    Plaintiff - Appellant,

             v.

JEANETTE W. MCBRIDE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Timothy M. Cain, District Judge. (3:20-cv-04063-TMC)


Submitted: February 25, 2022                                      Decided: March 7, 2022


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clayton T. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clayton T. Jones appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 complaint. 1

We have reviewed the record and find no reversible error. Although the Rooker-Feldman

doctrine 2 applies to state court decisions, not ongoing state court proceedings, see Hulsey

v. Cisa, 947 F.3d 246, 250 (4th Cir. 2020), we may affirm on any basis apparent from the

record, see United States v. Riley, 856 F.3d 326, 328 (4th Cir. 2017). Because Jones did

not state a non-frivolous claim that his due process rights were violated, we affirm the

district court’s order. See Christopher v. Harbury, 536 U.S. 403, 415 (2002) (explaining

plaintiff raising denial of access claim “must identify a nonfrivolous, arguable underlying

claim” in order to adequately plead his claim (internal quotation marks omitted)). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




       1
          Although the district court dismissed the action without prejudice, mere
amendment cannot cure the deficiencies identified by the district court, and we thus have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir.
2020), cert. denied, 141 S. Ct. 1376 (2021).
       2
        D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413 (1923).

                                             2